Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the preliminary amendment filed on 25th of October 2019.
Claim 1 was canceled.
Claims 2-21 were newly added.
Claims 2-21 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 10/08/2019 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation … transmitting a transaction code request, without an explicit action being performed by the user to make the transaction code request, to the transaction processing entity via an application programming interface (API); and wherein the first revocable transaction code is received in response to the transaction code request… is vague and indefinite because it is not clear how the claim is bounded.  The claim states “transaction code is received in response to the transaction code request” but also states “without an explicit action being perform by the user…” Any form of request (in the current payment processing environment) is action approved and performed by user (e.g., even simply walking up to merchant POS for automatic payment, where walking up is action taken by user). Please clarify.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the claims, it specifically states “…wherein receiving the revocable transaction code does not require that the mobile computing system has previously interacted with a transacting computing system at a particular physical location…” However, the examiner could not find the section in the specification that described this. Also for claim 17, the specification does not describe “wherein the user does not have to take a specific action to receive the first revocable transaction code other than opening the payments application.” Also for claim 19, the specification does not describe “…transmitting a transaction code request, without an explicit action being performed by the user to make the transaction code request, to the transaction processing entity via an application programming interface (API); and wherein the first revocable transaction code is received in response to the transaction code request…” Finally, for claim 12, the specification does not describe “…wherein causing the first revocable transaction code to be transmitted comprises the mobile computing system transmitting the first revocable transaction code aurally, via a speaker device of the mobile computing system, to an audio input device of the transacting computing system…” The specification in paragraph 0074 talks about optional audio input/output components but does not disclose “via a speaker device of the mobile computing system, to an audio input device of the transacting computing system”. For the purpose of this examination, the examiner will not give weight to these specific limitations and only BRI will be given as shown in the art citations below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2-11, 13-18, and 20-21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brudnicki et al. (US 2013/0159186 A1).

As per Claim 2: 
Brudnicki as shown discloses the following limitations:
receiving a first revocable transaction code via a network from a transaction processing entity, wherein receiving the revocable transaction code does not require that the mobile computing system have previously interacted with a transacting computing system at a particular physical location, and wherein the revocable transaction code includes encoded information identifying a unique transaction account corresponding to a user associated with the mobile computing system; storing the first revocable transaction code on the mobile computing system; and responsive to a triggering event detected by the mobile computing system, causing the first revocable transaction code to be transmitted to the transacting computing system. (See at least Paragraph 0048, “...enters the consumer’s password/passcode…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...", paragraph 0050, “…then generates the one-time use temporary payment card and transmits…”)

As per Claim 3: 
Brudnicki as shown discloses the following limitations:
wherein causing the first revocable transaction code to be transmitted comprises displaying the first revocable transaction code optically, via a display device of the mobile computing system, to an optical scanning device of the transacting computing system. (See at least Paragraph 0051, “...the one-time payment code as a 2-D bar code...")

As per Claim 4: 
Brudnicki as shown discloses the following limitations:
transmitting a transaction code request to the transaction processing entity via a representational state transfer (REST) application programming interface (API); and wherein the first revocable transaction code is received in response to the transaction code request. (See at least Paragraph 0047-0048, “...the one-time payment wallet downloaded on their smartphone…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...")




As per Claim 5: 
Brudnicki as shown discloses the following limitations:
receiving a plurality of revocable transaction codes including the first revocable transaction code, wherein each of the plurality of revocable transaction codes is usable to conduct a transaction at one or more corresponding respective merchants. (See at least Paragraph 0061, “...verified one-time use credential...")

As per Claim 6: 
Brudnicki as shown discloses the following limitations:
invaliding a particular revocable transaction code of the plurality of revocable transaction codes based on at least one of the mobile computing system being stolen, an expiration time for the particular revocable transaction code being reached, or a number of unsuccessful login attempts occurring at the mobile computing system. (See at least Paragraph 0073, “...expires after a short predetermined period of time...")

As per Claim 7: 
Brudnicki as shown discloses the following limitations:
receiving the first revocable transaction code from the transaction processing entity based on the mobile computing system being within a predetermined distance of the particular physical location. (See at least Fig. 5-6, “...Generate One-time Credential…Confirm location...")

As per Claim 8: 
Brudnicki as shown discloses the following limitations:
receiving the first transaction code from the transaction processing entity based on the user performing a particular physical gesture with the mobile computing system. (See at least Paragraph 0048, “...enters the consumer’s password/passcode…The one-time 

As per Claim 9: 
Brudnicki as shown discloses the following limitations:
wherein the triggering event includes a detection, based on a sensor of the mobile computing system, that the mobile computing system is located within a predetermined physical distance of a merchant location associated with the transacting computing system. (See at least paragraph 0055, “...Once the likely merchant is known…the one-time use token generated for the transaction...")

As per Claim 10: 
Brudnicki as shown discloses the following limitations:
receiving, at a mobile computing system via a network from a transaction processing entity, a first revocable transaction code, wherein receiving the revocable transaction code does not require that the mobile computing system have previously interacted with a transacting computing system via a checkin process at a particular merchant location, and wherein the revocable transaction code includes encoded information identifying a unique transaction account corresponding to a user associated with the mobile computing system; storing the first revocable transaction code on the mobile computing system; responsive to a determination that the mobile computing system is at the particular merchant location, causing the first revocable transaction code to be transmitted to the transacting computing system. (See at least Paragraph 0048, “...enters the consumer’s password/passcode…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...", paragraph 0050, “…then generates the one-time use temporary payment card and transmits…”)


As per Claim 11: 
Brudnicki as shown discloses the following limitations:
wherein the mobile computing system is not connected to a mobile cellular data network during transmission of the first revocable transaction code. (See at least Paragraph 0024, “...portable communication device…NFC, RFID, or Bluetooth transceiver...")

As per Claim 13: 
Brudnicki as shown discloses the following limitations:
wherein determining that the mobile computing system is at the particular merchant location is performed without a wireless connection between the mobile computing system and a mobile cellular data network. (See at least Paragraph 0024, “...portable communication device…NFC, RFID, or Bluetooth transceiver...")

As per Claim 14: 
Brudnicki as shown discloses the following limitations:
wherein a Bluetooth connection is used to determine that the mobile computing system is at the particular merchant location. (See at least Paragraph 0024, “...portable communication device…NFC, RFID, or Bluetooth transceiver...")

As per Claim 15: 
Brudnicki as shown discloses the following limitations:
wherein the triggering event is based on a particular time of day, and wherein the transaction code is a quick response (QR) code. (See at least Paragraph 0051, “...QR code...")




As per Claim 16: 
Brudnicki as shown discloses the following limitations:
further comprising receiving the first revocable transaction code from the transaction processing entity responsive to a payments application being opened on the mobile computing system by the user. (See at least Paragraph 0048, “...opens the one-time payment wallet…enters the consumer’s password/passcode…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...")

As per Claim 17: 
Brudnicki as shown discloses the following limitations:
wherein the user does not have to take a specific action to receive the first revocable transaction code other than opening the payments application. (See at least Paragraph 0048, “...opens the one-time payment wallet…enters the consumer’s password/passcode…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...")

As per Claim 18: 
Brudnicki as shown discloses the following limitations:
receiving a first revocable transaction code via a network from a transaction processing entity, wherein receiving the revocable transaction code does not require that the mobile computing system have previously interacted with a transacting computing system at a particular physical location, and wherein the revocable transaction code includes encoded information identifying a unique transaction account corresponding to a user associated with the mobile computing system; storing the first revocable transaction code on the mobile computing system; and responsive to a triggering event detected by the mobile computing system, causing the first revocable transaction code to be transmitted to the transacting computing system. (See at least Paragraph 0048, “...enters the consumer’s 

As per Claim 20: 
Brudnicki as shown discloses the following limitations:
receiving the first revocable transaction code from the transaction processing entity based on the mobile computing system being within a predetermined distance of the particular physical location. (See at least paragraph 0055, “...Once the likely merchant is known…the one-time use token generated for the transaction...")

As per Claim 21: 
Brudnicki as shown discloses the following limitations:
wherein the mobile computing system is not required to connect to a mobile cellular data network in order to transmit the first revocable transaction code to the transacting computing system. (See at least Paragraph 0024, “...portable communication device…NFC, RFID, or Bluetooth transceiver...")


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki in view of MacKinnon Keith (hereinafter "MacKinnon"); (US 2014/0249968 A1).


As per Claim 12: 
Furthermore, MacKinnon as shown discloses the following limitations:
wherein causing the first revocable transaction code to be transmitted comprises the mobile computing system transmitting the first revocable transaction code aurally, via a speaker device of the mobile computing system, to an audio input device of the transacting computing system. (See at least Paragraph 0268, “...means for voice or speech-to-text recognition...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the one-time payment authorization system of Brudnicki the ability to use voice as input/output method as taught by MacKinnon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also by adding MacKinnon, this would give more options to customers to input/output during transaction and ultimately “offer better and faster services” (paragraph 0003, MacKinnon).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brudnicki in view of Bondesen et al. (hereinafter "Bondesen"); (US 2015/0254635 A1).


As per Claim 19: 
Furthermore, Brudnicki as shown discloses the following limitations:
transmitting a transaction code request, without an explicit action being performed by the user to make the transaction code request, to the transaction processing entity via an application programming interface (API); and wherein the first revocable transaction code is received in response to the transaction code request. (See at least Paragraph 0048, “...enters the consumer’s password/passcode…The one-time payment wallet sends the consumer’s passcode and geo-location coordinates…to the issuing engine...", paragraph 0050, “…then generates the one-time use temporary payment card and transmits…”)
	However, Brudnicki does not disclose the following limitation above. But Bondesen does:
…without an explicit action being performed by the user to make the transaction code request…” (See at least Paragraph 0103, “...transmit the token…automatically uploading the token (or token information to access the token during a transaction) to the user’s payment device...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the one-time payment authorization system of Brudnicki the ability to automatically send the payment token as taught by Bondesen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also by adding Bondesen, it would provide “flexibility and convenience in controlling the transactions” (paragraph 0034, Bondesen).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        03/29/2021